Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/10/2020 and 03/05/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicants have cited an excessive number references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search 
Nomura (U.S PreGrant Publication No. 2010/0085599) is the closest prior art covering a method configured to have a client terminal 101/102 to communicate with a printer 104/105 capable of creating a printer definition (file) for said printer, wherein said printer definition (file) includes IP address, details to a printer driver, and details to printer information and providing an installer to said client terminal, wherein the client terminal can installs the printer driver and configures said client terminal to communicate with said printer using IP address, printer drive and other printer information.
Neville (U.S PreGrant Publication No. 2017/0046147) is related to the instant claims because it teaches a web browser and a web server, the use of these features in a manufactured or a cloud based software repository is considered as website; wherein while using the web browser, an electronic alert (email, text, etc.) is sent with a list of network printer devices that need to be updated with links (URLs) to the updated to be firmware files based on characteristics of the network printer device; and wherein an icon is activated in order to allow the user to download a file using a link.
Xu et al. (U.S PreGrant Publication No. 2013/0047149 A1) is another general background reference covering dynamically generating (or converting), from the prepared software packages 110/111 into repositories 121/122 on the server side in which are uploaded by a developer 103, an installer in response to a button (input/request),  and since SaaS is a software delivery model in which a third-party provider hosts applications and makes them available to customers over the Internet; Xu teaches said prepared software packages 110/111 into repositories are configured to provide services to users when a user wants to start/launch or run the drivers, and it’s also separated from an “administration” for the purpose of set/deploy/modifies service/privileges to certain user(s).


Bhogal et al. (U.S PreGrant Publication No. 2014/0089531 A1) is related to the instant application because it teaches configuring, via a server computer, a client computer 105a to communicate with a peripheral device 940a; upon collecting information about configuration from at least each of client computers (105b – 105c) and setting parameters that define a profile from the at least each of said client computer (105b – 105c), sends profile to said server computer; said profile contains information about device driver installation(s) and configuration from the at least said client computer; wherein said server computer is a web server, in which can be configured to purchase a peripheral device over the Internet (¶0039) or download using URL, that is accessible by the client computer (105b – 105c) via the network 102 or over the Internet; In addition, to support the functionality: Bhogal further teaches generating, via said server, a recommendation for the peripheral device, where said recommendation comprises compatibility of device drivers installed from at least client computers (105b – 105c); and information collected from the profile; said recommendation generated is sent to the end-user (of any client computers); said recommendation may include a download location (e.g., uniform resource locators) of versions of device drivers; and At time of collecting information about configuration of at least the client computers 105b/105c and setting parameters, generate a recommendation, as a definition, for the peripheral device (e.g., a computer printer), where said recommendation comprises at least a reference of successful driver(s) installed in other client computers 105b/105c, and a reference to the profile, said recommendation is further configured to be sent to the client computer so that the user can download and install a compatible or successful driver.
Kemp et al. (U.S PreGrant Publication No. 2003/0200291 A1) is partially related to the claims since the steps involve a Web based installation of a printer, wherein automatically obtaining printer configuration information and print driver information based at least in part on the extracted identification information from a remote device; automatically configuring the printer and installing a print driver based on the obtained printer configuration information and print driver information; and creating a locally managed instance of the printer on the workstation.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 11 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 4, 9 and 15 – 18, respectively (Patent No. 10,740, 048 B2).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the instant application claims 1, 2, 7 and 8 are to be found in parent application claims 1 and 15 (as the application claims 1, 2, 7 and 8 fully encompasses parent application claim 1 and 15, respectively).
The difference between the instant application claims 1 and 7, and the parent application claim 1 and 15 lies in the fact that the parent application claims include many more elements (e.g., a server via the Internet, that the printer installer is dynamically generated, and involving a software-as-a-service (SaaS), etc.) and is thus much more specific and the instant application claims is broader since it’s not claiming the server, that the printer installer is dynamically generated and the SaaS.
Thus the invention of claims 1 and 15 of the parent application is in effect a “species” of the “generic” invention of the instant application claim 1 and 7, respectively.

Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 
Instant Application 16/922,845
Patent No. 10,740,048
Claim 1

A method for configuring, via a website, a second computing device to communicate with a printer, comprising: 
receiving, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device; 



creating, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 
sending an install uniform resource identifier (URI) associated with the created printer definition; 



receiving an indication that the install URI has been activated by the second computing device; and 












sending a printer installer to the second computing device, 
wherein the printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile.  


A method for configuring, via a website, a second computing device to communicate with a printer, comprising: 
receiving, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device, 
wherein the website is hosted by a server that is accessible by the first computing device via the Internet; 
creating, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 
sending an email that includes a link with an install uniform resource identifier (URI) associated with the created printer definition, 
wherein the install URI specifies an access mechanism and a location for downloading a printer installer;
receiving an indication that the emailed link with the install URI has been activated by a second computing device; 
dynamically generating, by a printer cloud engine module on the server, the printer installer to install the printer driver and configure the second computing device to communicate with the printer based on the created printer definition in response to receiving the indication that the emailed link with the install URI has been activated, 
wherein the printer cloud engine module is a software-as-a-service (SaaS) module that is separate from a printer cloud administration module on the server; and 
sending the generated printer installer to the second computing device, 
wherein the generated printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile.



The method of claim 1, wherein sending the install URI comprises sending an email that includes the install URI.  

Claim 3

The method of claim 1, wherein creating the printer definition comprises: 
receiving, via the website, the network address of the printer; 
receiving, via the website, the printer driver for the printer; and 
receiving, via the website, the printer profile for the printer.  

Claim 2

The method of claim 1, wherein creating the printer definition comprises: 
receiving, via the website, the network address of the printer;
receiving, via the website, the printer driver for the printer; and 
receiving, via the website, the printer profile for the printer. 
Claim 4

The method of claim 1, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository.  

Claim 3

The method of claim 1, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository. 
Claim 5

The method of claim 1, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository.  

Claim 4
The method of claim 1, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository. 


The method of claim 1, wherein configuring the second computing device to communicate with the printer comprises: 
creating a network printer port based on the network address; and configuring settings based on the received printer profile.  
Claim 9
The method of claim 1, wherein configuring the second computing device to communicate with the printer comprises: 
creating a network printer port based on the network address; and configuring settings based on the received printer profile. 
Claim 7

An electronic device for configuring, via a website, a second computing device to communicate with a printer, comprising: 
at least one processor configured to: receive, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device; 



create, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 
send an install uniform resource identifier (URI) associated with the created printer definition; 



receive an indication that the install URI has been activated by the second computing device; 












send a printer installer to the second computing device, wherein the printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile.  



An electronic device for configuring, via a website, a second computing device to communicate with a printer, comprising: 
at least one processor configured to: receive, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device, 
wherein the website is hosted by a server that is accessible by the first computing device via the Internet; 
create, via the website, a printer definition for the printer, wherein the printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile; 
send an email that includes a link with an install uniform resource identifier (URI) associated with the created printer definition, 
wherein the install URI specifies an access mechanism and a location for downloading a printer installer;
receive an indication that the emailed link with the install URI has been activated by a second computing device; 
dynamically generate, by a printer cloud engine module, the printer installer to install the printer driver and configure the second computing device to communicate with the printer based on the created printer definition in response to receiving the indication that the emailed link with the install URI has been activated, 
wherein the printer cloud engine module is a software-as-a-service (SaaS) module that is separate from a printer cloud administration module; and 
send the generated printer installer to the second computing device, wherein the generated printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile. 


The electronic device of claim 7, wherein the at least one processor configured to send the install URI comprises the at least one processor configured to send an email that includes the install URI.  


Claim 9

The electronic device of claim 7, wherein the at least one processor configured to create the printer definition comprises the at least one processor configured to: receive, via the website, the network address of the printer; receive, via the website, the printer driver for the printer; and receive, via the website, the printer profile for the printer.  
    Claim 16

The electronic device of claim 15, wherein the at least one processor configured to create the printer definition comprises the at least one processor configured to: receive, via the website, the network address of the printer; receive, via the website, the printer driver for the printer; and receive, via the website, the printer profile for the printer. 

Claim 10

The electronic device of claim 7, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository.  
Claim 17 
The electronic device of claim 15, wherein the printer driver is stored in a repository, and wherein the reference to the printer driver uploaded from the first computing device uniquely identifies the printer driver in the repository. 

Claim 11

The electronic device of claim 7, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository. 
Claim 18
The electronic device of claim 15, wherein the printer profile is stored in a repository, and wherein the reference to the received printer profile uniquely identifies the printer profile in the repository. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 7 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. (U.S PreGrant Publication No. 2003/0200291 A1, cited in the IDS filed 03/05/2021, hereinafter ‘Kemp’) in view of Nomura (U.S PreGrant Publication No. 2010/0085599 A1, cited in the IDS filed on 10/20/2020, hereinafter ‘Nomura’).


e.g., configuring, via a web, a workstation to communicate with a printer, ¶0022), comprising: receiving, at the website, a printer profile and a printer driver uploaded from a first computing device, the received printer profile comprising printer settings configured on the first computing device using the printer driver installed on the first computing device (e.g., while accessing a website, a printer configuration and a printer driver is obtained from a remote device (or server), ¶0005, ¶0009, ¶0032); creating, via the website, a printer definition for the printer (e.g., a database of printer configuration information and print drivers can be maintained on the remote server such that they can be readily accessed anytime an instance of a locally managed printer is to be created; an identification information of the printer may be a network address of the printer, such as an IP address, a printer's name, a DNS name or a NetBios name; and In a html page, a code for a hyperlink includes a call for an active server page and parameters associated with the printer, such as the printer's name, IP address and device type", ¶0032 and ¶0034); sending an install uniform resource identifier (URI) associated with the created printer definition (Fig. 5, ¶0032); receiving an indication that the install URI has been activated by the second computing device (e.g., receiving an input by a link that has been pressed (clicked) by the workstation, Fig. 8 – S807, ¶0033, ¶0037); and sending a printer installer to the second computing device (e.g., when the link is pressed (clicked), the installer is sent to the workstation as a response, ¶0005, ¶0008, ¶0033), wherein the printer installer installs the printer driver and configures the second computing device to communicate with the printer using the network address, the printer driver, and the received printer profile (e.g., installs the printer driver and configures the workstation to communicate with the printer using the network address, the printer driver and the received configuration, ¶0010, ¶0022); but fails to specifically teach: that said printer definition comprises a network address, a reference to the printer driver uploaded from the first computing device, and a reference to the received printer profile.
e.g., while creating print definition file, a network address, path and essentials information required are added to the print definition file, ¶0060, ¶0066, ¶0069, ¶0107, Fig. 11 & 12). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kemp as taught by Nomura since Nomura suggested in ¶0060, ¶0066, ¶0107 and Figs. 11 & 12 that such modification would be convenient to have a created definition file with printer’s specification and/or network details in order to be able to identify a printer name, printer driver name, connection destination information for use when printer is used, and information of locations of printer driver and printer driver install program. By using a printer driver found by search based on the definition file, an installation process is executed.  So, creating the definition file is required to set, on a screen, shared information and individual printer information. The shared information includes, e.g., an installer set storage path, application setting for use on the client side, log file storage path, user switching information, and other software start-up file storage path. The individual printer information includes, e.g., a printer name, driver name, port-related items, and comments.

With respect to claim 3, Kemp in view of Nomura teaches the method of claim 1, wherein Nomura teaches wherein creating the printer definition comprises: receiving the network address of the printer; receiving the printer driver for the printer; and receiving the printer profile for the printer (e.g., a definition file is created using IP address, the printer driver and printer characteristics/parameters/outline, ¶0017, ¶0051, ¶0066, Fig. 21); and Kemp teaches the feature of via e.g., since there is a web browser and a web server, the use of these features in a database of printer information is considered as website, ¶0005, ¶0010).

With respect to claim 4, Kemp in view of Nomura teaches the method of claim 1, wherein Nomura teaches the printer driver is stored in a repository (Nomura: e.g., stored in a source such as a memory A, ¶0037, ¶0061, Figs. 22), and wherein the reference to the printer driver uniquely identifies the printer driver in the repository (e.g., a printer directory tree uniquely identifies printer and subsequent printer driver, Fig. 22).

With respect to claim 5, Kemp in view of Nomura teaches the method of claim 1, wherein Nomura teaches the printer profile is stored in a repository (Nomura: e.g., printer information are also stored in memory A, ¶0017, ¶0051, ¶0066, Figs. 21 - 22), and wherein the reference to the printer profile uniquely identifies the printer profile in the repository (e.g., a printer directory tree uniquely identifies printer information, Figs. 21 - 22).

With respect to claim 6, Kemp in view of Nomura teaches the method of claim 1, wherein Nomura teaches configuring the second computing device to communicate with the printer comprises: creating a network printer port based on the network address; and configuring settings based on the received printer profile (Nomura: e.g., creating a network printer port based on IP address; and configuring setting based on printer characteristics/parameters/outline, ¶0051, Figs. 11 & 12).  

With respect to claim 7, this is an apparatus claim corresponding to the method claim 1.  Therefore, this is rejected for the same reason as the method claim 1. 

.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp in view of Nomura and further in view of Neville (U.S PreGrant Publication No. 2017/0046147 A1, cited in the IDS dated 10/20/2020, hereinafter ‘Neville’).

With respect to claim 2, Kemp in view of Nomura teaches the method of claim 1, but neither of them teaches sending the install URI comprises sending an email that includes the install URI.
However, in the same field of endeavor of installing printer driver(s), Neville teaches sending the install URI comprises sending an email that includes the install URI (e.g. send an electronic alert (email, text, etc.) to an user with a list of network printer devices that need to be updated with links (URLs) to the updated firmware files based on characteristics of the network printer devices, ¶0020, ¶0025, ¶0053).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kemp in view of Nomura as taught by Neville since Neville suggested in ¶0053 that such modification of sending email including a link would remotely guide (assist) the user to download the installer in order to reduce download time.

Claim 8 is rejected for the similar reasons as those described in connection with claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674